                   UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF TENNESSEE
                    EASTERN DIVISION


KEVIN BOND,                               JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


PLASTIC CONTAINER CORP.,                  CASE NO: 18-2650-STA-egb
      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
of Dismissal with Prejudice entered on November 28, 2018, this
cause is hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 11/28/2018                   THOMAS M. GOULD
                                   Clerk of Court

                                          s/Maurice B. BRYSON

                                   (By)    Deputy Clerk
